PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/522,791
Filing Date: 28 Apr 2017
Appellant(s): Picard et al.



__________________
Melissa Patterson, RNO.67455
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/21/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/7/2020 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 10)
… Within the enterprise system of Wasserman are conduits…At best, the conduit 160 receives the information from a dedicated connector 150 for the particular data type. The conduits 160 do not identify and route the data requests from "a unified interface" that, "in response to a selection by a user," "routes a request to a particular plugin module," as recited by claim 1… 
 	The Examiner respectfully disagrees with the Appellant.
Wasserman disclosed (re. Claim 1) a unified interface (Wasserman-Figure 3,Paragraph 39 ,Paragraph 41, normalization engine includes at least one data source-specific connector 150a-150n and at least one software application-specific conduit, e.g., 160a, 160b.)  

 	The Examiner notes where the Wasserman Figure 3 connector(s) and conduit(s) are both part of the normalization engine and are thus equivalent to the claimed ‘unified interface’. Wasserman Paragraph 85-86 disclosed wherein the normalization engine is   	
 	Wasserman Paragraph 92 disclosed wherein application specific conduit 160c is configured to identify at least one data source connector for accessing data required to fulfill the request. Wasserman Paragraph 41 disclosed wherein a connector is configured to be aware of a schema associated with a corresponding database, or the structure and data fields provided by a particular web page and Wasserman Paragraph 42 disclosed wherein the data source-specific connector is configured for communication with a plurality of distinct data sources of a similar data type. 
 	Wasserman is not relied upon to disclose identifying a plug-module, obtaining the plug-in module and using the plug-in module.
 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Chen Paragraph 39, Paragraph 49 disclosed wherein a data window is a meta data structure generated by a plug-in. Each data window provides a fixed set of attributes for a specific classtype. One remote data source can have multiple data windows offering different views into the remote data. A data window provides information for connecting to a remote data source having attribute data for the class type and describes the attribute data available from the remote data source.

 Chen disclosed (re. Claim 1) wherein each module in the plurality of modules (Chen-Paragraph 39, Paragraph 49, a data window is a meta data structure generated by a plug-in ) includes information on data available from each respective data source.  (Chen-Paragraph 39,Paragraph 49, a data window provides information for connecting to a remote data source having attribute data for the class type and describes the attribute data available from the remote data source )  	 
 	Wasserman-Chen disclosed (re. Claim 1) wherein each module in the plurality of modules (Wasserman-Paragraph 41, connector is configured to be aware of a schema associated with a corresponding database, or the structure and data fields provided by a particular web page,  Paragraph 42, data source-specific connector is configured for communication with a plurality of distinct data sources of a similar data type ) is a plug-in module. (Chen-Paragraph 39, Paragraph 49, a data window is a meta data structure generated by a plug-in )


Wasserman is not relied upon to disclose (re. Claim 1) in response to a selection by a user, routes a request to a particular plugin module.
Wasserman is not relied upon to disclose (re. Claim 1) in response to a selection by a user from a menu or drop down box of one of the plurality of data sources at the unified interface.
in response to a selection by a user of one of the plurality of data sources at the unified interface, routing a request to a particular plugin module in the plurality of plugin modules that is associated with the selection by the user.
 Guertler disclosed (re. Claim 1) a selection by a user of one of the plurality of data sources at the unified interface. (Guertler-Paragraph 47, the end user searching the chip repository 122 for a particular chip, such as a listing of chip names in a side bar or other UI element of the web UI framework 106. In some instances, the end user may drag and drop a particular chip name from a menu onto the web page layout screen associated with the workspace management component 204 to indicate that the particular chip should be loaded to the page at a particular location )  

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 10)
…the Office Action relies on the ability of the connector, rather than a conduit, to "convert the data to a JSON-formatted communication and to expose the JSON data via a REST web service" as an example of "publishing the information" in the predetermined labelling format at a common access point data…the Office Action relies on multiple components of Wasserman to perform a function of a single component in Appellant's claims. Particularly, connectors and conduits are different components of the system in Wasserman with different definitions and functionalities….
 	The Examiner respectfully disagrees with the Appellant.
unified interface’. Wasserman Paragraph 85-86 disclosed wherein the normalization engine is normalizing data for cross-platform consumption by heterogeneous computing devices in a communications network.  

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 11)
…this conversion process performed by the connector in Wasserman is not "in response to a selection by a user" with the "plurality of plugin modules ….
 	The Examiner respectfully disagrees with the Appellant.
 	Wasserman Paragraph 42, Paragraph 54 disclosed wherein the connector is designed to receive communication parameters from a requesting client.
 	Wasserman Paragraph 78 disclosed wherein after selecting the data that is required for a response to the request, the normalization engine then processes the selected data from a first format (which may include different portions of data, each in a distinct format) to a second format .
 	
 	 Wasserman is not relied upon to disclose identifying a plug-module, obtaining the plug-in module and using the plug-in module.
 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	Chen Paragraph 39, Paragraph 49 disclosed wherein a data window is a meta data structure generated by a plug-in. Each data window provides a fixed set of attributes for a specific classtype. One remote data source can have multiple data windows offering different views into the remote data. A data window provides information for connecting to a remote data source having attribute data for the class type and describes the attribute data available from the remote data source.
 	
 Chen disclosed (re. Claim 1) wherein each module in the plurality of modules (Chen-Paragraph 39, Paragraph 49, a data window is a meta data structure generated by a plug-in ) includes information on data available from each respective data source.  (Chen-Paragraph 39,Paragraph 49, a data window provides information for connecting to a remote data source having attribute data for the class type and describes the attribute data available from the remote data source )  	 
 	Wasserman-Chen disclosed (re. Claim 1) wherein each module in the plurality of modules (Wasserman-Paragraph 41, connector is configured to be aware of a schema associated with a corresponding database, or the structure and data fields provided by a particular web page,  Paragraph 42, data source-specific connector is configured for communication with a plurality of distinct data sources of a similar data type ) is a plug-in module. (Chen-Paragraph 39, Paragraph 49, a data window is a meta data structure generated by a plug-in )


Wasserman is not relied upon to disclose (re. Claim 1) in response to a selection by a user, routes a request to a particular plugin module.
Wasserman is not relied upon to disclose (re. Claim 1) in response to a selection by a user from a menu or drop down box of one of the plurality of data sources at the unified interface.
Wasserman is not relied upon to disclose (re. Claim 1) in response to a selection by a user of one of the plurality of data sources at the unified interface, routing a request to a particular plugin module in the plurality of plugin modules that is associated with the selection by the user.
 Guertler disclosed (re. Claim 1) a selection by a user of one of the plurality of data sources at the unified interface. (Guertler-Paragraph 47, the end user searching the chip repository 122 for a particular chip, such as a listing of chip names in a side bar or other UI element of the web UI framework 106. In some instances, the end user may drag and drop a particular chip name from a menu onto the web page layout screen associated with the workspace management component 204 to indicate that the particular chip should be loaded to the page at a particular location )  


The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 11)
…Chen fails to remedy these deficiencies of Wasserman…the data window fails to provide "a plurality of plugin modules" as recited in claim 1. Rather, the system in Chen generates "a set of data windows associated with the identified class type" where "[e]ach data window in the set of data windows provides availability information for attribute data available from a remote data source."…As such, the user is not enabled to "select" any plugins through the interface.    ….
 	The Examiner respectfully disagrees with the Appellant.
Wasserman is not relied upon to disclose (re. Claim 1) in response to a selection by a user, routes a request to a particular plugin module.
Wasserman is not relied upon to disclose (re. Claim 1) in response to a selection by a user from a menu or drop down box of one of the plurality of data sources at the unified interface.
Wasserman is not relied upon to disclose (re. Claim 1) in response to a selection by a user of one of the plurality of data sources at the unified interface, routing a request to a particular plugin module in the plurality of plugin modules that is associated with the selection by the user.
 Guertler disclosed (re. Claim 1) a selection by a user of one of the plurality of data sources at the unified interface. (Guertler-Paragraph 47, the end user searching the chip repository 122 for a particular chip, such as a listing of chip names in a side bar or other UI element of the web UI framework 106. In some instances, the end user may drag and drop a particular chip name from a menu onto the web page layout screen associated with the workspace management component 204 to indicate that the particular chip should be loaded to the page at a particular location )  


The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 12)
… [the prior art does not disclose]"in response to a selection by a user of one of the plurality of data sources at the unified interface, routing a request to a particular plugin module in the plurality of plugin modules that is associated with the selection by the user." …the selection of the chip name in Guertler is to "indicate that the particular chip should be loaded onto the page at a particular location." … This selection does not affect a "routing" of a request to a plugin, but rather to identify that the chip should be placed in a certain location on an interface...
 	The Examiner respectfully disagrees with the Appellant.
 	The Examiner notes wherein the enabling of access to launch a chip instance , wherein the chip instance is a plug-in, is equivalent to routing a request to a plug-in.
 	The Examiner notes wherein the Guertler chips and components using a particular extension are equivalent to the claimed “particular plug-in” because the Guertler chips provide a means for communication, thereby allowing chips and components from a plurality of sources to communicate via common extensions.(Guertler-Paragraph 16)
 identifying that the chip should be placed in a certain location on an interface.
 	 Guertler Paragraph 50, Paragraph 59 disclosed wherein component runtime 112 receives the indication to launch the chip instance from the workspace management component 204 and begins its initialization and instantiation of the chip instance.  The chip instance consumes an application programming interface (API) associated with the relevant extension in order to allow the chip instance to call at least a subset of the operations associated with the extension. Once the dependency is injected into the chip instance, the chip instance will be able to perform the services and operations defined and represented by the appropriate extensions.
 	
 	
The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 13)
 	…[the prior art does not disclose]  "updating a look-up table that links the published data and the particular plugin module; [and] determining a location of the data from the updated look-up table,"…Hopmann does not teach this feature of claim 1… Any links identified in the lookup table in Hopmann are between a backend server and the data it stores, not in relation to a plugin module or published data...
 	The Examiner respectfully disagrees with the Appellant.
 	Hopmann is not relied upon to disclose searching or identifying a particular plugin module.
compiled list of conduits 160 available’  using a different but equivalent data structure such as a look-up table and/or database in order to provide the claimed limitation regarding  ‘updating a look-up table that links the published data’ in order to use relational database tools and search mechanisms for faster and/or more efficient information retrieval. (see Hopmann USPGPUB 2012/0102226 Paragraph 47 - a lookup table reflects a current location of data. The look up table is automatically updated whenever the location of content changes so that the information the lookup table contains accurately reflects the server(s) where content is available at the time a request is made. According to an embodiment, the lookup table identifies one or more back-end servers that handles a particular document/URL/address/user/site collection.)

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 14)
…The selection of the chip name in Guertler is to "indicate that the particular chip should be loaded onto the page at a particular location" but not to "link to its respective data source" through a "plugin module."
 	The Examiner respectfully disagrees with the Appellant.
 	Wasserman disclosed a "link to its respective data source" ( Wasserman-Figure 3,Paragraph 39 ,Paragraph 41, normalization engine includes at least one data source-specific connector 150a-150n and at least one software application-specific conduit, e.g., 160a, 160b. Each data source-specific connector 150a-150n is configured to integrate with and exchange data with a corresponding data source 20a-20n via a communications network 30. Each data source-specific connector is thus specially adapted to communicate with and retrieve and/or receive data from a corresponding data source, Paragraph 71, As requests arrive, the communications network coordinates redirects requests such that one of the distributed set of content servers processes the request using its hosted instance of the normalization engine, thus fulfilling the request,  Paragraph 92, application specific conduit 160c is configured to identify at least one data source connector for accessing data required to fulfill the request, as shown at 226. This configuration is specified by the normalization engine user/programmer in developing the conduit, who determines which data source connector actions that need to be executed by the conduit, in which order they need to be executed, what data is required to them to execute, and what subset of data needs to be retrieved from each action)  
	

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 15)
…Additionally, claim 6 recites accessing information "to be published in the predetermined labelling format at the common access point." This limitation does not appear to be addressed by the Office Action...
 	The Examiner respectfully disagrees with the Appellant.

 	Wasserman disclosed (re. Claim 1) publishing in a predetermined labelling format  (Wasserman-Paragraph 78, after selecting the data that is required for a response to the request, the normalization engine then processes the selected data from a first format (which may include different portions of data, each in a distinct format) to a second format )  at a common access point    (Wasserman-Figure 3,Paragraph 39 ,Paragraph 41, normalization engine includes at least one data source-specific connector 150a-150n and at least one software application-specific conduit, e.g., 160a, 160b. Each data source-specific connector 150a-150n is configured to integrate with and exchange data with a corresponding data source 20a-20n via a communications network 30. Each data source-specific connector is thus specially adapted to communicate with and retrieve and/or receive data from a corresponding data source)
 	Wasserman-Chen disclosed (re. Claim 4) publishing the information (Wasserman-Paragraph 6, convert the data to a JSON-formatted communication and to expose the JSON data via a REST web service ) on data available from the data sources in the predetermined labelling format at the common access point (Chen-Paragraph 39,Paragraph 49, a data window provides information for connecting to a remote data source having attribute data for the class type and describes the attribute data available from the remote data source )  via an application programming interface. (Chen-Paragraph 10, a federation feature enables clients to request configuration item data from multiple data sources using CMDB application programming interfaces (APIs) without the need to know the actual location of the data ) 

The Appellant presents the following argument(s) [in italics]: (See Appeal Brief, Page 20)
…Neither of these teachings in Wasserman describe a "subject of the request," as recited in claim 21. Rather, paragraph 38 appears to describe exposing a limited amount of secure data to client devices, which seems to be related to the authentication level of the client device and not the "subject of the request," as recited in claim 21. Also, paragraph 91 appears to describe a transaction ID number, but is silent on the "subject of the request," as recited in claim 21...
 	The Examiner respectfully disagrees with the Appellant.
 	Wasserman Paragraph 91 disclosed a request to the normalization engine for transaction with ID number "AAA001".  The Examiner notes wherein the transaction ID number that is included in the request is equivalent to the claimed ‘subject of the request’ because the normalization engine uses the said transaction ID to return data pertaining to the said transaction ID.
  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/GREG C BENGZON/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        


/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444  

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                              {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.